—In an action, inter alia, for corporate dissolution, the defendants appeal, as limited by their brief, from so much of a decision and order (one paper) of the Supreme Court, Nassau County (McCaffrey, J.), dated April 16, 1992, as rendered alleged "incorrect findings of fact *553as well as [an] incomplete and premature statement of the law”.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellants expressly state in their brief that "[n]o appeal has been taken from that part of the decision * * * which denied the motions for summary judgment”.
Inasmuch as the appellants do not challenge the denial of their cross motion for summary judgment, but limit their appeal to dicta in the decision portion of the decision and order (one paper), their appeal must be dismissed, since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.